Citation Nr: 0631546	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-02 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected paroxysmal tachycardia, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1963 to 
February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA), Regional Office (RO), in St. Petersburg, Florida.  In 
an October 2004 decision, the Board denied the benefit 
sought on appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In a January 2006 Order, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with 
instructions in a joint motion for remand (JMR).  To comply 
with the directives of the JMR, the Board is remanding this 
case to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The JMR states VA breached its duty to assist the veteran by 
failing to obtain VA outpatient records to which the veteran 
referred during his compensation and pension examination in 
March 2004.  Further, the JMR relates that the Board erred 
for not obtaining an adequate rating examination in 
compliance with its duty to assist.  

In regard to the Board's failure to obtain an adequate 
medical examination, the JMR notes that the examiner did not 
have an opportunity to review the appellant's claims file; 
further, it is stated that the examiner failed to provide 
sufficiently detailed findings about the current level of 
disability from service-connected paroxysmal tachycardia.  
Specifically, the JMR points out that the March 2004 VA 
examiner did not provide MET data, as specified in pertinent 
VA rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient reports of the 
veteran's treatment since July 2001 at VA 
medical facilities, including the facility 
at Oakland Park, Florida.  Any records 
obtained should be associated with the 
claims file.

2.  Thereafter, schedule the veteran for 
an examination to determine the current 
severity of his service-connected 
paroxysmal tachycardia.  The examination 
should include a review of the veteran's 
history and current complaints, as well as 
a comprehensive clinical evaluation.  The 
claims folder must be made available for 
the examiner's review and the examiner 
must state that the claims file was 
reviewed in the examination report.  The 
examiner should complete the Disability 
Evaluation Examination Worksheet which is 
relevant to evaluating paroxysmal 
tachycardia.  The examiner must report MET 
values from a laboratory determination 
based on exercise testing, and if exercise 
testing is not feasible for medical 
reasons, then the examiner must estimate 
the claimant's activity level, and that 
estimate must be expressed in METs and 
supported by specific examples.  

3.  Readjudicate the claim in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted to 
the claimant's satisfaction, send him and 
his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


